Citation Nr: 1713314	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  12-31 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 30, 2010, for the grant of service connection for tinnitus, to include as due to clear and unmistakable error.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a February 2015 Board decision, the claim was remanded for readjudication.  The VA Appeals Management Center (AMC) continued the previous denial in a January 2013 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The February 2015 Board decision also reopened and remanded the issue of entitlement to service connection for a right knee disability, and remanded the issue of entitlement to service connection for a right ankle disability.  In an October 2016 rating decision, service connection was granted for chondromalacia patella of the right knee and right ankle sprain; noncompensable disability ratings were assigned to each.  To the Board's knowledge, the Veteran has not disagreed with that decision; these claims have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDINGS OF FACT

1.  The appellant filed an original claim of entitlement to service connection for tinnitus within one year of his February 6, 1998, discharge from active duty service.

2.  In an August 1998 rating decision, the RO denied service connection for tinnitus.  Although the appellant was notified of the RO's decision and his appellate rights in an August 1998 letter, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the issuance of that decision.

3.  The August 1998 rating decision denied service connection for tinnitus on the basis that such disability was not incurred during service; however, service treatment records dated in January 1998 documented the appellant's complaints of ringing in his ears, the primary symptom of tinnitus.
4.  The correct facts as they were known at the time were not applied and this undebatable error, had it not been made, would have manifestly changed the outcome based on the record and law that existed at the time of the August 1998 adjudication.


CONCLUSIONS OF LAW

1.  The August 1998 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  The August 1998 rating decision that denied service connection for tinnitus contains clear and unmistakable error and, therefore, requires revision.  38 U.S.C.A. §§ 1110, 1111, 1131, 7105 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.306 (1997); 38 C.F.R. §§ 3.104, 3.105 (2016).

3.  The criteria for an effective date of February 7, 1998, for service connection for tinnitus have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c) (2016); Vigil v. Peake, 22 Vet. App. 63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  The Veteran has not argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to the earlier effective date claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of these VCAA requirements is required as to this issue.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

With regard to the clear and unmistakable error issue on appeal, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations are not applicable.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, no further discussion of the VCAA's duty to notify and assist provisions is warranted.

II. Procedural History and Background

The Veteran separated from active duty service on February 6, 1998.  On February 27, 1998, he filed a claim of entitlement to service connection for tinnitus, along with two other disabilities.

He was afforded a VA audiological examination in May 1998, at which time the examiner confirmed a diagnosis of bilateral tinnitus.  The Veteran reported in-service noise exposure; specifically, jet noise exposure in excess of two years.

In an August 1998 rating decision, the RO denied the Veteran's original claim for service connection for tinnitus, finding in part that "[t]here is no record of treatment in service for tinnitus."  The Veteran was notified of the denial and of his appellate rights in an August 1998 letter.  He did not appeal the decision.  Under these circumstances, the RO's August 1998 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  Thus, the August 1998 rating decision is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105(a).

In March 2010, the Veteran filed a claim to reopen the issue of entitlement to service connection for tinnitus.  In an April 2010 statement, he reported that he first experienced ringing in his ears due to aircraft noise during his military service.  He further stated, "[t]he ringing remained constant throughout my service and remains to this day."  In support of his claim, the Veteran submitted a statement from Mr. T.H. who stated that he served with the Veteran and had "a vague recollection" of the Veteran's complaints of ringing in his ears during that time.
The Veteran was afforded a VA examination in July 2010, at which time the examiner confirmed a diagnosis of bilateral tinnitus.  As to the question of nexus, the examiner concluded that the Veteran's tinnitus is at least as likely as not due to his service-connected bilateral hearing loss.

In an August 2010 rating decision, the RO reopened and granted the Veteran's claim of entitlement to service connection for tinnitus.  The RO stated, "[a]lthough not shown in service, as there is a positive medical opinion, service connection for tinnitus has been established as directly related to military service."

In September 2010, the Veteran filed a notice of disagreement (NOD) regarding the March 30, 2010 effective date.  He directed the AOJ's attention to service treatment records (STRs) dated in January 1998, which noted that he "has had progressive hearing loss in bilateral ears - rings also."  As described in the February 2015 Board remand, the Veteran also raised the theory of entitlement to an earlier effective date based upon clear and unmistakable error in the August 1998 rating decision, which denied service connection for tinnitus.  Accordingly, the Board must consider both the earlier effective date and clear and unmistakable error matters on appeal.

III. Clear and Unmistakable Error

A rating decision becomes final if an appellant does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104 (b), 3.105(a).

Clear and unmistakable error is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

In order to find CUE in a prior adjudication, the following three-prong test must be proved:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

A claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.

Here, the Veteran alleges that, in the original August 1998 rating decision, the RO committed CUE by failing to consider the correct facts before it at the time when denying service connection.  Specifically, the Veteran alleges the RO overlooked favorable evidence of record that the diagnosed tinnitus manifested during his military service.  The Veteran believes the result would have been manifestly different but for the RO's error in ignoring this crucial, favorable evidence of record.  Based on his allegation of CUE in the August 1998 rating decision, the Veteran asserts that his effective date of service connection for tinnitus should be retroactive to February 7, 1998, the day following his active duty discharge.  See, e.g., the Veteran's NOD dated September 2010.

At the time of the August 1998 rating decision, a service connection claim had to be well-grounded.  A well-grounded claim required three elements:  (1) medical evidence of a current disability, (2) lay or medical evidence of a disease or injury in service, and (3) medical evidence of a link between current disability and the in-service injury or disease.  38 C.F.R. § 3.303 (1997).  Determinations as to service connection were based on a review of the entire evidence of record, with due consideration to the policy of the Department of Veterans Affairs to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  Id.

Upon review of the evidence, the Board finds the August 1998 rating decision, which denied service connection for tinnitus, does contain CUE.  See 38 C.F.R. § 3.105(a).  Specifically, the RO committed CUE in its August 1998 rating decision when it failed to consider the Veteran's STRs dated in January 1998, which documented his complaint of ringing in the ears, in conjunction with his complaints of progressive bilateral hearing loss.  This evidence clearly supported the existence of a chronic tinnitus disability that was incurred during the Veteran's active service.  See Russell, 3 Vet. App. at 313-14.  Moreover, the Board notes that tinnitus (an organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.303(b); thus, 38 C.F.R. § 3.303(b) is applicable.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)); see also Fountain v. McDonald, 27 Vet. App. 258, 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309 (a)).  As such, the evidence documenting the Veteran's complaints of ringing in the ears during his military service, in consideration with the May 1998 VA examination documenting a current diagnosis of bilateral tinnitus, was sufficient evidence to show that the Veteran suffered from chronic tinnitus that initially manifested during his military service.

The errors noted above occurred based only on the evidence available to the RO adjudicator at the time of the August 1998 rating.  See Bouton v. Peake, 23 Vet. App. 70, 71-73 (2008).  As described above, the August 1998 rating decision, in essence, denied the existence of probative, favorable evidence of record when it denied the Veteran service connection for tinnitus.

Lastly, the error in the August 1998 rating decision was outcome determinative as the decision would have resulted in a different outcome if the favorable evidence had been properly considered.  See Fugo, 6 Vet. App. 43-44.  In this regard, not only did STRs document complaints of ringing in the ears, but coupled with a diagnosis of tinnitus months after the Veteran's military discharge, the evidence clearly showed that he suffered from a chronic tinnitus disability incurred during his active duty service.  In light of the evidence of record in August 1998, reasonable minds could not have differed as to whether service connection was warranted.  It would have been undebatable at that time given the law and evidence of record in August 1998.  Furthermore, there was no contrary, countervailing medical evidence of record.  Therefore, the error committed by the RO by denying the existence of evidence of chronic tinnitus despite the undebatable in-service and post-service pathology for tinnitus, was clear and unmistakable.  Fugo, 6 Vet. App. 43-44.

In conclusion, based on the record at the time of the August 1998 rating decision, the Board concludes that the RO's omission and denial of the correct facts known at the time that were before it, was so prejudicial that, but for the error, the outcome would have been manifestly different.  Russell, 3 Vet. App. at 313-14.  The August 1998 rating decision, therefore, contains CUE and the decision must be revised.  38 C.F.R. § 3.105(a).  On correction due to CUE, the Veteran is entitled to service connection for tinnitus as if such decision was made at the time of the August 1998 rating decision.  Id.



IV. Earlier Effective Date

With CUE in the August 1998 rating decision established, the remaining issue is the proper effective date to be assigned for the award of service connection for tinnitus.  As the August 1998 rating decision contained clear and unmistakable error, the effective date of the award for benefits is the date from which benefits would have been payable if the corrected decision had been made on the date of the reversed decision.  See 38 C.F.R. § 3.400(k).

Generally, the effective date of a rating and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  But unless otherwise provided, the effective date of compensation will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a).

VA must look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013).

In this matter, the Veteran's separation from service was on February 6, 1998.  His claim was received within one year of separation.  Under the regulations at the time of the August 1998 decision, if a claim was received within one year after separation from service, the date of entitlement shall be the day following separation.  38 C.F.R. § 3.400(B)(2)(a) (1997).  Therefore the Veteran was entitled to an effective date of February 7, 1998 for the award of service connection for tinnitus.

Accordingly, the Board concludes that February 7, 1998 is the proper effective date for the award of service connection for tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

The August 1998 RO decision denying service connection for tinnitus contains CUE; the appeal is granted.

Entitlement to an effective date of February 7, 1998, for the grant of service connection for tinnitus, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


